—In an action to recover damages for personal injuries, the defendant City of Peekskill appeals from an order of the Supreme Court, Westchester County (Rosato, J.), dated October 22, 1993, which denied its motion for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the motion of the City of Peekskill for summary judgment because triable issues of fact exist with regard to whether it treated the private road in question as a public road and had exerted control over it (see, Vastola v City of New York, 289 NY 310). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.